Citation Nr: 9907777	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-10 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement a compensable evaluation for chondromalacia 
of the right knee.

2.  Entitlement a compensable evaluation for chondromalacia 
of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for 
patellofemoral syndrome of the knees, and assigned a 
noncompensable (zero percent) evaluation for each knee.  The 
veteran disagreed with the noncompensable evaluations 
assigned, and the case has been referred to the Board for 
resolution.

The rating decision on appeal also denied the veteran's claim 
of entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities, as well as his 
claim of entitlement to a permanent and total rating for 
pension purposes.  The veteran filed a notice of disagreement 
with respect to each of these issues, which were properly 
addressed in the Statement of the Case issued in June 1996.  
During his hearing at the RO in May 1997, however, the 
veteran withdrew his appeal with respect to these claims.  
Therefore, these issues are not before the Board for 
appellate review at this time.  See 38 C.F.R. § 20.204 
(1998).  The veteran's pension claim was subsequently 
approved by the RO.  


FINDINGS OF FACT

1.  Chondromalacia of the right knee is manifested by 
complaints of pain, locking, and instability; objective 
clinical findings show no evidence of instability, crepitus, 
effusion, swelling, pain on use, or limitation in range of 
motion of the joint.

2.  Chondromalacia of the left knee is manifested by 
complaints of pain, locking, and instability; objective 
clinical findings show no evidence of instability, crepitus, 
effusion, swelling, pain on use, or limitation in range of 
motion of the joint.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.31, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (1998).

2.  The criteria for a compensable evaluation for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.31, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested compensable ratings for his right 
and left knee disabilities.  The claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
outpatient treatment reports, VA examination reports, and 
transcripts from three personal hearings.  Under these 
circumstances, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45 the VA 
is required to consider whether a higher evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

In April 1996, the RO granted service connection for 
patellofemoral syndrome of the right and left knees, each of 
which was rated as noncompensably disabling under Diagnostic 
Code 5257 for recurrent subluxation and lateral instability.  
Under this code provision, slight impairment of the knee 
warrants a 10 percent rating.  A 20 percent rating requires a 
moderate impairment of the knee, and a 30 percent rating 
contemplates severe impairment of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable rating are not met.  See 
38 C.F.R. § 4.31.

In rating the veteran's right and left knee disabilities as 
noncompensably disabling, the RO considered a VA examination 
report dated in February 1996.  During the examination, the 
veteran stated that he had quit his job in January 1996 
because of pain in his ankles and feet.  He reported that 
both knees were manifested by locking, clicking and mild 
pain.  Examination of the knees revealed no locking of either 
knee joint.  There was a slight amount of clicking with 
flexion and extension.  The diagnosis was possible minimal 
internal derangement of both knees without functional 
limitation or impairment at that time.  

VA outpatient treatment reports dated from January 1996 to 
February 1997 show some visits for complaints related to the 
veteran's knees.  In January 1996, the veteran reported that 
he was unable to work because of persistent pain in his left 
foot and ankle.  In a report of June 1996, he reported 
bilateral chronic knee pain, which had increased in the prior 
two days.  He also indicated that the left knee was worse 
than the right.  Examination of the knees showed no evidence 
of any swelling, effusion, erythema or warmth.  Both knees 
demonstrated full range of motion.  Although both knees were 
nontender on palpation, the veteran pointed to the patellar 
as the area of pain.  Drawer's sign was negative.  The 
assessment was mild chondromalacia.  

Before an RO hearing officer in July 1996, the veteran 
testified that his knee disabilities were manifested by 
popping, cracking, pain, locking, a lot of giving way, and a 
feeling as though both kneecaps were moving from side to 
side.  He described the pain as feeling like his kneecaps 
were going to fall off.  He indicated that he was able to 
walk only a block without discomfort.  He said that he had 
been prescribed knee braces, but that he was in the process 
of ordering new braces because his current ones caused 
additional discomfort.  He stated that he had trouble working 
because his knees would hurt with prolonged standing.  

In August 1996, the veteran was hospitalized by the VA for 
alcohol dependence and depression.  That report also included 
the veteran's complaints of bilateral knee pain.  It was 
noted that the veteran had incurred a right knee strain and 
was given a knee brace.  The veteran said that he still 
walked approximately six miles a day.  The Axis III diagnoses 
was right knee strain.

VA physical therapy reports dated in November 1996 include 
the veteran's statement that he walked long distances despite 
bilateral knee pain, which he described as "moderate."  
Examination revealed that both knees demonstrated a normal 
range of motion.  Balance also was normal.  The treatment 
plan included whirlpool, massage, and range of 
motion/strengthening exercises for both knees.  In December 
1996, the assessment was bilateral knee pain with little or 
no objective evidence of pathology.  In January 1997, the 
assessment was bilateral knee pain without objective 
findings.  A report of February 1997 noted the veteran's 
complaints of bilateral knee pain, which he rated between one 
to three on a pain scale from zero to ten.  Examination 
disclosed no limitation in range of motion of either knee.  
Strength for both knees was within normal limits, and balance 
was noted to be normal.  The veteran ambulated independently, 
both on a level surface and when using stairs.  Progress with 
regard to pain had been made, which had been reduced from 
moderate to mild.

During another RO hearing in May 1997, the veteran added that 
his knees were painful most of the time and would crack and 
pop.  He related that he had been prescribed arthritis 
medication but was unable to recall the name of the 
medication.  He stated that he was currently unemployed 
because of his hands, knees and mental illness.

The veteran was provided another VA rating examination in 
June 1997.  The knees revealed no swelling, deformity, 
effusion, crepitus or synovial proliferation.  There also was 
no heat, redness or tenderness.  The veteran was able to 
squat comfortably and rise without assistance.  He claimed to 
have considerable pain with squatting and rising, but 
reportedly no such evidence was observed by the examiner.  
Range of motion testing showed bilateral flexion from 0 to 
170 degrees without restriction, and no pain was shown with 
manipulation.  The ligamentous structure were stable with no 
flaccidity.  X-rays of the knees were negative.  The 
pertinent diagnosis was mild chondromalacia of both knees, 
previous diagnosis with minimal functional impairment of 
limitation.  The examiner also commented that the 
disabilities did not render the veteran unemployable at his 
usual occupation as a mechanic.  The examiner further 
indicated that the degree of impairment with respect to the 
veteran's knees was minimal, if any.

A VA outpatient treatment report dated in July 1997 shows 
that the veteran had requested a new knee brace for 
additional support because his old brace was inadequate.  The 
physician commented that recent X-rays of the veteran's knees 
were negative, but stated that the veteran could possibly 
have soft tissue damage that would not be amenable to 
surgical treatment.  It also was noted that the veteran had 
been taking Nabumetone which did not help.  Examination of 
the knees showed no effusion.  The assessment was knee pain.  

In correspondence dated in September 1998, the Chief of 
Medical Administration Services at the VA Central Iowa Health 
Care System stated that a VA physician had seen the veteran 
in March 1998 ;and had stated that the veteran had "mild 
softening under his kneecaps."  This letter further noted 
that the VA physician also indicated that there was no cure 
or surgical treatment but suggested that the veteran wear 
knee supports supplied at a previous visit.  

The veteran presented additional testimony at a hearing at 
the RO in October 1998 before the undersigned Member of the 
Board.  The veteran essentially reiterated his testimony 
provided at his two prior hearings.  He added that his right 
and left knee disabilities had caused significant difficulty 
ambulating up stairs, with some discomfort walking on level 
surfaces.  He stated that he was able to walk one mile before 
he had to stop and rest his knees.  He described the pain as 
a sensation that his kneecaps were going to fall off.  He 
testified that the pain increased with cold weather, after 
prolonged sitting or standing, and was usually worse at the 
end of the day and in the morning.  He related that he kept 
his legs elevated at night to relieve the pain.  He was not 
wearing a brace on either knee during the hearing but related 
that he wore them most of the time, especially with 
exercising, prolonged walking, mowing the lawn and washing 
the car.  He indicated that he used a cane sometimes because 
of his right knee disability, which was a little worse than 
his left knee. 

After applying the criteria of Diagnostic Code 5257 to the 
facts of this case, the Board finds that the clinical 
findings of record do not reveal that either knee disability 
warrants a compensable evaluation.  The veteran's right and 
left knee disabilities are manifested by slight clicking of 
the joints on motion and subjective complaints of pain and 
instability.  However, there has been no objective medical 
evidence of any subluxation or lateral instability as 
contemplated for a compensable evaluation under Diagnostic 
Code 5257.  The Board has considered the fact that the 
veteran has been afforded knee braces and it was noted on at 
least one outpatient report that he could possibly have soft 
tissue damage.  Nevertheless, there is simply no objective 
evidence of any instability of either knee.  A VA rating 
examination report of June 1997, for example, noted that the 
veteran was able to squat and rise without difficulty, with 
no ligamentous instability shown.  

The Board has also considered the veteran's testimony that 
both knees frequently give out.  However, the objective 
clinical evidence does not include indicia of actual 
instability or other deficits which would account for the 
veteran's complaints.  Thus, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's right and left knee disabilities 
under Diagnostic Code 5257.

Furthermore, because no limitation of motion is objectively 
shown, a compensable evaluation for either knee disability is 
not warranted under either of the diagnostic codes pertaining 
to limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).  The clinical 
evidence has consistently revealed that both of the veteran's 
knees have full range of motion.  Finally, in the absence of 
evidence of ankylosis (Diagnostic Code 5256) or impairment of 
the tibia and fibula (Diagnostic Code 5262), there is no 
basis for evaluating of the veteran's right and left 
disabilities under any other potentially applicable 
diagnostic code providing for a compensable evaluation.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256, 5262 (1998).

The Board has also considered whether an increased evaluation 
could be assigned for either knee disability on the basis of 
functional loss due to his complaints of pain.  See 38 C.F.R. 
§ 4.40, 4.45; see also DeLuca, supra.  In making this 
determination, the Board finds that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as cited in DeLuca, 8 Vet. App. 202, are 
not for application.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

Even considering these regulations and the veteran's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a, Plate II (1998) (joint 
motion measurement of the knee: normal flexion to 140 degrees 
and extension to 0 degrees).  The veteran's knees have 
demonstrated full range of motion on clinical testing.  Under 
the rating schedule, there is no additional disability based 
on limitation of motion where the claimant does not at least 
meet the criteria for a zero-percent rating under DC 5260 or 
5261 (flexion limited at least to 60 degrees or extension 
limited at least to 5 degrees).  See VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  The Board therefore concludes that the 
preponderance of the evidence fails to demonstrate such 
disabling pain as would constitute additional functional 
impairment or warrant consideration of a compensable 
evaluation for either knee disability with application of the 
criteria of 38 C.F.R. §§ 4.40 and 4.45. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  The evidence fails to indicate that 
either knee disability is currently manifested by arthritis, 
as recent X-rays showed no arthritic changes.  Accordingly, 
separate ratings under Diagnostic Code 5257 and Diagnostic 
Code 5003 are not warranted. 

In conclusion, the preponderance of the evidence is against 
the veteran's claims for a compensable evaluation for right 
and left knee disabilities.  In denying these claims, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disabilities 
under consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  

In this respect, the veteran testified at his hearings that 
he was unemployed because of his right and left knee 
disabilities.  He stated that he was last employed in January 
1996 doing maintenance work but had to quit because of severe 
pain in his knees with prolonged standing.  The record, 
however, attributes the veteran's current unemployment to 
other disabilities, namely mental illness, flat feet and a 
bilateral ankle disability.  For example, the VA examination 
report dated in February 1996 included the veteran's 
statement that he quit his last job because of pain in his 
feet and ankles.  A VA outpatient treatment report of October 
1996 noted that, among other things, the veteran's depression 
and low self-esteem were related to his persistent inability 
to maintain gainful employment.  Moreover, a Social Security 
Administration decision of October 1996 found the veteran to 
be disabled due to depression, attention deficit disorder, 
and borderline intellectual functioning, with no mention of 
his knees.  In a February 1996 report from the Iowa Division 
of Vocational Rehabilitation, it was noted that the veteran 
ambulated without assistance, and there was no indication 
that either knee disability impaired his ability to work.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Additionally, although this is an "original claim" as 
contemplated under Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan 20, 1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating," given the essentially normal 
findings with respect to functional use of the knee 
throughout the rating period and the fact that the issue has 
been characterized by the RO merely as the evaluation of the 
veteran's knees (as opposed to "increased ratings"), the 
Board concludes that the veteran's has not been prejudiced 
and the case may be decided on the current record without 
further action by the RO.




ORDER

A compensable evaluation for chondromalacia of the right knee 
is denied.

A compensable evaluation for chondromalacia of the left knee 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

